People ex rel. Brown v State of N.Y. Dept. of Corr. (2022 NY Slip Op 00621)





People ex rel. Brown v State of N.Y. Dept. of Corr.


2022 NY Slip Op 00621


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, WINSLOW, AND BANNISTER, JJ. (Filed Jan. 28, 2022.)


MOTION NO. (770/21) KAH 20-01142.

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. GERMAINE BROWN, PETITIONER-APPELLANT, 
vSTATE OF NEW YORK DEPARTMENT OF CORRECTIONS, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.